Mr. Justice Holmes,
in his dissenting opinion, said “This case is decided upon an economic theory which a large part of the country does not entertain. If it were-a question whether I agreed with that theory, I should desire to study it further and long before maldng up my mind. But I do not conceive that to be my duty, because I strongly believe that my agreement or disagreement has nothing to do with the right of a majority to embody their opinions in law. It is settled by various decisions-of this court that state Constitutions and state laws may regulate life in many ways which we as legislators might. think as injudicious, or, if you like, as tyrannical, as this, and which, equally with this, interfere with the liberty to contract. Sunday laws and usury laws are ancient exam - pies. A more modern one is the. prohibition of lotteries. The liberty of a citizen to do as he likes so long as he does not interfere with the liberty of others to do the same, which has been a shibboleth, for some well-known writers, is interfered with by school laws, by the post office, by every state or municipal institution which takes-his money for purposes thought desirable, whether he likes it or not.”
*832In discussing the obligation of contracts, this court said, in the ease of Mississippi Society v. Musgrove, 44 Miss. 836, 7 Am. Rep. 723: “Individuals must be considered as making their contracts and covenants subject to the contingent right in the state (within the just application of the principles) of partial impairment or total abrogation of their contracts.”
In the case of Moore v. State, 48 Miss. 147, 12 Am. Rep. 367, wherein it was decided that the law prohibiting lotteries in the state was constitutional under the general subject of the police power of the state, Simrall, J., said: “The legislative authority rests upon the right, in all these instances, to take care of the health, happiness, morals, and welfare of the community. It is a paramount duty to preserve the public safety. Therefore, the tenure by which private property is held, and the uses to which it is devoted, is subordinate to the police authority, and is not affected and embraced by those provisions of the Constitution which confer on congress the regulation of foreign and interstate commerce, and the inhibition of laws impairing the obligation of contracts. . . ' . The line which separates the constitutional from the unconstitutional exercise of power of these and many other subjects is dim and shadowy. It is not possible to lay down a general rule of universal application. There is a region where certainty ends and doubt begins. There is no safer rule to guide the judicial mind in all cases of well-founded doubt as to the constitutionality of a law than to refer to the lawmaking department. To pronounce a law, invalid, the judiciary must distinctly perceive and point out its conflict with the organic law.”
In the case of Hart v. State, 87 Miss. 171, 39 South. 523, 112 Am. St. Rep. 437, it was decided that “a statute is not to be condemned as unconstitutional unless it plainly conflicts with some provision of the fundamental law, and conflicts will not be presumed.” And in a re*833cent case, Natchez & Southern R. R. Co. v. Crawford, 99 Miss. 697, 55 South. 596, it is decided that, “where a statute is fairly susceptible to two constructions, one of which would render it unconstitutional, the courts will adopt that construction which will render it constitutional. All doubts are resolved in favor of the constitutionality of a statute.”
In the case of Bobo v. Y. & M. V. Delta, 92 Miss. 792, 46 South. 819, it is decided that ‘ ‘ the Supreme Court has no power to pass upon the wisdom or policy of a statute attacked for unconstitutionality.”
Laws regulating the time when men shall labor are not new. The changed conditions during recent years In the business and affairs of the people have brought the discussion of such laws and their apparent necessity fresh to the minds of the present day thinker; but if we will look back through the ages we will find such regulations in the laws of the nations. Particularly, we see them in the statutes governing Jehovah’s ancient people, Israel. The greatest lawmaker, who received his inspiration to prepare the ordinances for the government of his people direct from Jehovah, and whose laws Lave always been admired and approved, wrote special statutes regulating the time in which the people should work, and regulating the use of their property. Exodus 23: 10, 11, is as follows: “And six years thou shalt sow thy land, and shalt gather in the increase thereof; but the seventh year thou shalt let it rest and lie fallow, that the poor of thy people may eat; and what they leave the beast of the field shall eat. In like manner thou shalt deal with thy vineyard, and with thy oliveyard.” And ■notice the provision in Exodus 23: 12, limiting the time in which the laborer shall work:. “Six days thou shalt do thy work, and on the seventh day thou shalt rest; ■that thine ox and thine ass may-have rest, and the son of -thy handmaid, and the sojourner, may be refreshed.”
*834In the ordinances contained in the Pentateuch, which follow the fundamental law known to us as the Commandments, are many other provisions similar to those above mentioned, and intended to regulate and limit the conduct of the people of Israel. It hardly seems to us to be an unreasonable limitation upon the rights of the people to provide that ten hours should be enough for a day’s work, especially when it is coupled with a proviso, so this time may be exceeded in cases of emergency or when public necessity requires.
It is well known that, in the work connected with the running of machinery, the operator is subjected to a mental as well as physical strain. In many cases the nearness to machinery makes the work dangerous in case of an overtaxing of the strength of the worker, or any lessening in his alertness. We can readily understand that all this was in the minds of the. legislature when fhe law now under discussion was considered. Besides/Tt would not be unreasonable for the legislature to decide that it would promote the health, peace, morals and general welfare of all laborers engaged in the work of manufacturing or repairing if they were not permitted to extend their labor over ten hours a day, and the legislature could also decide that the best interests of the people in the state would be promoted by limiting the time of work of this numerous class of its citizenry to the time mentioned. In fact, when we consider the present manner of laboring, the use of machinery, the appliances, requiring intelligence and skill, and the general present day manner of life, which tends to nervousness, it seems to us quite reasonable, and in no way improper, to pass such law so limiting a day’s labor.T
Therefore we cannot agree with the contention of appellee that the act in question is ££an unreasonable, unnecessary, and arbitrary interference with the property, liberty, rights, privileges, and immunities of those engaged in manufacturing or repairing, and their em*835ployees.” The legislature of Mississippi has decided that this is not so, and we abide by their decision.
The objection to the statute contained in the several other grounds of demurrer, besides those directed to its constitutionality, have been fully answered by us in this opinion, and it will be seen that we do not consider such objections sufficient.

Reversed and remanded.


Suggestion of error filed and overruled.